Citation Nr: 1756673	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-04 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome (previously characterized as lumbosacral strain) in excess of 10 percent prior to October 21, 2014; in excess of 20 percent from October 21, 2014, to June 25, 2016; and in excess of 40 percent thereafter June 25, 2016. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO increased the assigned rating for the lumbosacral strain to 10 percent, effective May 16, 2008.

In May 2013, the Veteran appeared at a RO hearing before a DRO.  A transcript of the hearing testimony is associated with the claims file.

In September 2015, the Board denied the Veteran's claim for entitlement to an increased rating in excess of 10 percent for lumbosacral strain.  

The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the JMR.  

In May 2016, the Board remanded the Veteran's claim for further evidentiary development.  

In August 2016, the RO increased the assigned rating for lumbosacral strain and recharacterized the issue as lumbosacral strain with degenerative arthritis of the spine and intervertebral disc syndrome (herein characterized as a low back disability) and increased the rating to a 20 percent, effective October 21, 2014, and a 40 percent rating effective June 25, 2016.  This created staged ratings, as indicated on the title page.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In March 2017, the Board remanded the Veteran's claim for further evidentiary development.  As will be discussed below, the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in an August 2017 rating decision, the RO awarded service connection for radiculopathy of the femoral nerve, right lower extremity; radiculopathy of the femoral nerve, left lower extremity; radiculopathy of the sciatic nerve, right lower extremity; and radiculopathy of the sciatic nerve, left lower extremity.  The Veteran did not submit a notice of disagreement NOD as to those issues and as such, those issues are not before the Board.


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of  the appeal period, symptoms of the Veteran's low back disability, have more nearly approximated forward flexion of 30 degrees or less, and symptoms did not more nearly approximate ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the applicable regulation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an increased rating of 40 percent, but no higher, for a low back disability, throughout the appeal period, are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242-5243 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the May 2008 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As indicated above, the Veteran appealed the September 2015 Board decision to the Cout.  In an April 2016 Order, the Court granted a JMR and remanded the matter to the Board for action consistent with the JMR.  Specifically, in the JMR, the parties found that a remand was necessary for a new VA examination or opinion, in light of the erroneous statement by the November 2014 VA examiner that the Veteran was diagnosed with degenerative joint disease (DJD) of the lumbar spine in August 2009 when he was diagnosed with DJD as early as 2000.  The parties to the JMR also found that an examination or opinion was warranted to discuss whether the Veteran's symptoms related to his service-connected low back disability could be distinguished from those of his DJD of the lumbar spine.

The appeal was most recently remanded in March 2017 to afford the Veteran a VA back examination to determine the severity of his low back disability, to include findings consistent to Correia v. McDonald, 28 Vet. App. 158 (2016) and to obtain an opinion to determine whether symptoms related to his service-connected low back disability could be distinguished from those of his DJD of the lumbar spine.  In April 2017, the Veteran was afforded a VA back examination.  To this end, the April 2017 examiner was unable to conduct some of the range of motions pursuant to Correia.  The Board notes that in Correia, 28 Vet. App. 158, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.  Furthermore, in September 2017, an opinion was obtained to determine whether the DJD of the lumbar spine symptoms are distinguishable from the service-connected low back disability.  

To this end, the Board finds that the November 2014 examination report is flawed to the limited extent that the VA examiner erroneously stated that the Veteran was diagnosed with DJD of the lumbar spine in August 2009, when he was actually diagnosed with DJD as early as 2000.  Nonetheless, the Board finds that any error in this regard is harmless, because it does not relate to the severity of the Veteran's low back disability, which is the dispositive issue on this appeal.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (a medical examination report must be read as a whole in determining its adequacy). Accordingly, the Board finds that the VA examination reports of record and the September 2017 opinion, as a whole, are adequate because they are based on consideration of the Veteran's medical history and described the low back disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board finds that there was compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

The Board will therefore proceed to the merits of the claim being decided herein.

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

From May 16, 2008, to October 21, 2014, the Veteran's low back disability is rated 10 percent disabling under DC 5237.  From October 21, 2014, to June 25, 2016, the Veteran's low back disability is rated 20 percent disabling and 40 percent disabling from June 25, 2016, under DCs 5242-5243.

The criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As indicated above, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Turning to the evidence of record, in June 2008, the Veteran was afforded an examination.  He reported back pain with decreased ranges of motion and back stiffness.  He indicated that his back pain is aggravated by walking more than 100 feet, sitting for longer than 30 minutes, climbing stairs, or on lifting.  He stated that he is unable to run or jump.  He requires a can for ambulation.  He experiences flare-ups with increased back pain lasting for hours that occur once to three times a week.  He indicated that he has radiating pain and numbness in his right lower extremity.  He stated that he is able to continue his activities of daily living.  He reported that from 1964 to 1970, he was employed as a general manager; he has not been employed since 1970, due to his psychotic disorder. 

Upon physical examination in June 2008, ranges of motion of the spine were recorded as forward flexion to 70 degrees; extension to 0 degrees; lateral flexion to 15 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  Repetitive-use testing revealed no additional loss upon ranges of motion.  The examiner noted that during flare-ups, the Veteran may have additional loss of range of motion, to include fatigability, lack of endurance and slowness of motion.  The examiner indicated he was unable to determine the degree of such impairment.
The examiner noted that the Veteran was slow and deliberate with motions, and he expressed pain on every range of motion testing.  The examiner indicated that upon forward flexion, the lumbar segment became kyphotic.  There was right-sided paraspinal tenderness noted to deep palpation in the lower lumbar area.  Motor strength of the lower extremities was normal at 5/5 throughout.  The examiner noted that sensory examination was confusing, as the Veteran expresses decreased sensation over the whole of the right lower extremity compared to the left.  Additionally, the examiner indicated that deep tendon reflexes at the knees and ankles were unobtainable the day of the examination.  The examiner diagnosed DJD of the lumbar spine with chronic pain.

VA treatment records, June 2008 private physical therapy note, May 2013 RO hearing transcript, include the Veteran's complaints of back pain, reflect that the Veteran received epidural spinal injections (EPI) for relief of his chronic back pain.  See, e.g., VA treatment records dated in August 2009, December 2010, August 2012, October 2012, and November 2012.

In November 2014, the Veteran was afforded a VA examination.  He reported chronic back pain, exacerbated by walking, lifting, and bending.  He described radiating pain down to his right leg.  He has flare-ups with increased pain and decreased ranges of motion.  He has difficulty bending, lifting, or prolonged standing or walking.

Upon physical examination in November 2014, ranges of motion of the spine were recorded as forward flexion to 65 degrees; extension to 5 degrees; lateral flexion to 5 degrees bilaterally; and lateral rotation to 10 degrees bilaterally with pain on all movements.  Repetitive-use testing revealed no additional loss upon ranges of motion.  The examiner indicated that the Veteran could be expected to lose an additional 5 degrees during flare-ups.  The examiner further indicated that the Veteran's additional 5 degrees during flare-ups were due to his degenerative disc disease (DDD) of the thoracolumbar spine.  The examiner described the Veteran's functional loss in terms of pain on movement and less movement than normal due to pain.  There was mild pain to palpation of the low lumbar region, as well as muscle spasm.  Spinal contour was normal.  Motor strength was normal throughout at 5/5, and sensation of the lower extremities was normal.  Deep tendon reflexes were 2+ and the knees, and 1+ at the ankles.  There was no muscle atrophy or ankylosis.  There was no lumbar radiculopathy.  The examiner noted that x-rays showed DDD of the lumbar spine.  The examiner opined that the Veteran's low back disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran is able to perform light physical and sedentary tasks. 

In June 2016, the Veteran was afforded an examination.  He reported constant back pain with frequent flare-ups.  He stated that during flare-ups, he is unable to sit or stand for prolonged periods of time and is unable to bend low and pick up objects.  He stated that he received epidural steroid injections for pain relief.  He indicated that he has intermittent tingling and numbness in the bilateral lower extremities and that he requires a cane for ambulation.  
Upon physical examination in June 2016, ranges of motion of the spine were recorded as forward flexion to 40 degrees, extension to 5 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 20 degrees bilaterally with pain on all movements.  The examiner indicated that pain caused functional loss.  The examiner noted that the Veteran reported that repetitive movements of the back aggravated his back pain; therefore, he declined repetitive use testing.  The examiner indicated that weakness and pain significantly limits his functional ability with repeated use over a period of time.  The examiner described functional loss in terms of ranges of motion as forward flexion to 35 degrees.  The examiner indicated that the examination was not conducted during a flare-up and that that weakness and pain significantly limits his functional ability with flare-ups.  The examiner described his functional loss in terms of ranges of motion as forward flexion to 30 degrees.  There was localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine; however, it did not result in abnormal gait or abnormal spine contour.  There was no guarding or muscle spasm.  There was functional loss in terms of less movement than normal, weakened movement, and disturbance of locomotion.  Muscle strength testing was active movement against some resistance (4/5).  There was no muscle atrophy or ankylosis.  Deep tendon reflexes were hypoactive (1+).  Sensory examination was normal.  There was no radiculopathy.  The examiner indicated that the Veteran has IVDS of the thoracolumbar spine; however the Veteran did not have any symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The examiner opined that the Veteran's low back disability impacts his ability to perform occupational tasks.  The examiner explained that the Veteran is able to perform light physical and sedentary tasks.

In April 2017, the Veteran was afforded an examination.  He reported back pain with flare-ups.  He stated that he exercises; he does not ride a bike.  He described flare-ups occurring two to three times a week.  He stated that he avoids bending of the spine.  He indicated that he requires a cane for ambulation.  He stated that he has difficulty lifting heavy items.  He stated that he currently volunteers and has been promoted as the deputy chief of staff.

Upon physical examination in April 017, ranges of motion of the spine were recorded as forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and lateral rotation to15 degrees bilaterally with pain on all movements.  There was pain with weight bearing and localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Upon repetitive use testing, he was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner found that pain, weakness, fatigability or incoordination significantly limits the Veteran's functional ability with repeated use over a period of time.  The examiner indicated that the examination was conducted during flare-ups and indicated that pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups.  However, the examiner was unable to describe if there was an additional loss of motion during flare-ups.  The examiner indicated that the Veteran had muscle spasm of the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour.  Muscle strength was normal.  There was no muscle atrophy, ankylosis, or IVDS of the thoracolumbar spine.  Deep tendon reflexes were hypoactive (1+).  Sensory examination was normal, except the left foot and toes had decreased sensation.  

Furthermore, the examiner indicated that the Veteran had left and right lower radiculopathy of the femoral nerve and sciatic nerve of the lower extremities.   The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, DDD, and lumbar radiculopathy bilaterally.  The examiner stated that "It [is] feasible that, during flare-ups or when the joints used repeatedly over time, the Veteran could suffer a limitation in the functional ability but this examiner is not able to estimate the magnitude of such due to insufficient information."  The examiner also stated that it was not feasible to describe additional limitation due to pain, weakness, fatigability, or incoordination in terms of range of motion.  As to passive range of motion and non-weight bearing testing, the examiner indicated that such testing would be medically appropriate.  The examiner opined that the Veteran's back disability impacts his ability to work.  The examiner explained that the Veteran was last employed when he was 26 years old and he stated that he left his position because of his inability to sleep, back pain, and posttraumatic stress disorder (PTSD). 

In a September 2017 opinion, a VA physician opined that the Veteran's service-connected low back disability may not be distinguished from his DDD of the lumbar spine symptoms without resorting to mere speculation.  The VA physician reasoned, based on x-rays reports of the lumbar spine, the service-connected low back disability and lumbar DDD are both occurring in the same location and at the same time it is not possible to separate out which symptoms are caused by his service-connected low back strain versus his DDD of spine without speculating. 

As to the symptoms of the Veteran's service-connected low back and DDD of the lumbar spine, the April 2017 examiner indicated that the Veteran's service-connected low back disability may not be distinguished from his DDD of the lumbar spine symptoms without resorting to mere speculation.  To this end, the remaining VA examiners and VA treatment providers have not differentiated between symptomatology associated with the Veteran's service-connected low back disability and the nonservice-connected DDD or DJD of the lumbar spine.  Therefore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Accordingly, the Board will attribute all of the Veteran's back symptoms to his service-connected low back disability, for the purposes of assessing the severity of that disability.

The Board finds that throughout the appeal period, the Veteran's low back disability more closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The evidence reflects that throughout the appeal period the Veteran has consistently reported back pain, constant flare-ups, stiffness, and limitation of motion.  The Veteran has credibly stated that during back flare-ups he is unable to sit or stand for prolonged periods of time.  He described flare-ups with increased back pain lasting for hours and occurring once to three times a week.  During the appeal period, the Veteran's forward flexion was limited to, at worst, to 40 degrees with pain.  See VA examination report dated June 2016.  However, the June 2016 examiner described the Veteran's functional loss in terms of range of motion as forward flexion to 30 degrees.  Notably, no other VA examiner was able to determine the additional loss of range of motion that results during a flare-up.  

Given that the Veteran's forward flexion of the thoracolumbar spine was limited to 40 degrees with pain, that the examiner estimated that during flare-ups forward flexion would be limited to 30 degrees, and that the Veteran experienced constant back flare-ups, the evidence is at least evenly balanced as to whether the symptoms of the low back disability more nearly approximate the flexion less than 30 degrees required for a 40 percent rating under the General Rating Formula throughout the appeal period.

As 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holding in Correia, 28 Vet. App. at 158 is not applicable here.  See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating and the Veteran was not receiving the maximum schedular rating based on limitation of motion).

An increased rating in excess of 40 percent is not warranted.  A schedular rating in excess of 40 percent requires ankylosis or incapacitating episodes, which have not been shown.   There is no evidence of any ankylosis.  To this end, the VA reports of examination or the Veteran's statements indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Further, there is no evidence showing that a physician required bed rest for a duration of six weeks during the past 12 months, as required under the Formula for Rating IVDS.  Thus, an increased rating in excess of 40 percent is not warranted.

For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's low back disability.  The benefit of the doubt doctrine is therefore not for application.  
38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

The Board has also considered whether a claim for entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran has been awarded a 100 percent rating for PTSD. A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  Nonetheless, VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the evidence does suggest that the Veteran is unable to secure or follow substantial gainful employment due to service-connected low back disability and further discussion of a TDIU is unnecessary.

The Board has considered the Veteran's claim for an increased rating and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his increased rating claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating of 40 percent, but no higher, for low back disability, for the entire appeal period, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


